CM/ECF - azd                                               https://ecf.azd.uscourts.gov/cgi-bin/DktRpt.pl?480392636629584-L_1_0-1
                         Case 1:18-mj-10295-REB Document 1 Filed 12/19/18 Page 1 of 5


                                       U.S. District Court
                             DISTRICT OF ARIZONA (Tucson Division)
                      CRIMINAL DOCKET FOR CASE #: 4:18-cr-00188-RCC-DTF-1


         Case title: USA v. Sarmiento                                 Date Filed: 02/07/2018
         Magistrate judge case number: 4:17-mj-01628-N/A-EJM          Date Terminated: 09/18/2018


         Assigned to: Chief Judge Raner C Collins
         Referred to: Magistrate Judge D Thomas
         Ferraro

         Defendant (1)
         Simon Sarmiento                              represented by James M Wilkes
         49083-408                                                   Law Office of James M Wilkes
         TERMINATED: 09/18/2018                                      271 N Stone Ave.
                                                                     Tucson, AZ 85701
                                                                     520-882-2802
                                                                     Fax: 520-882-5785
                                                                     Email: jimwilkeslaw@gmail.com
                                                                     LEAD ATTORNEY
                                                                     ATTORNEY TO BE NOTICED
                                                                     Designation: CJA Appointment

         Pending Counts                                               Disposition
                                                                      The defendant is committed to the custody
                                                                      of the Bureau of Prisons for a term of
                                                                      TIME SERVED; placed on supervised
         18:751(a) Escape
                                                                      release for a term of THREE (3) YEARS
         (1)
                                                                      to run concurrent with the supervision in
                                                                      CR16-01464-TUC-RCC(DTF); Special
                                                                      Assessment Remitted

         Highest Offense Level (Opening)
         Felony

         Terminated Counts                                            Disposition
         None

         Highest Offense Level (Terminated)
         None



1 of 5                                                                                                     12/19/2018, 12:26 PM
CM/ECF - azd                                                    https://ecf.azd.uscourts.gov/cgi-bin/DktRpt.pl?480392636629584-L_1_0-1
                        Case 1:18-mj-10295-REB Document 1 Filed 12/19/18 Page 2 of 5


         Complaints                                                        Disposition
         18:751(a) Escape



         Plaintiff
         USA                                                represented by Erica Leigh Seger
                                                                           US Attorneys Office - Tucson, AZ
                                                                           405 W Congress St., Ste. 4800
                                                                           Tucson, AZ 85701-4050
                                                                           520-620-7216
                                                                           Fax: 520-620-7320
                                                                           Email: erica.seger@usdoj.gov
                                                                           LEAD ATTORNEY
                                                                           ATTORNEY TO BE NOTICED
                                                                           Designation: Assistant US Attorney


         Date Filed         #   Docket Text
         08/18/2017         1 COMPLAINT as to Simon Sarmiento (1). (KEP) [4:17-mj-01628-N/A-EJM] (Entered:
                              08/21/2017)
         08/18/2017         3 NOTICE OF ATTORNEY APPEARANCE: Erica L Seger appearing for USA. (KEP)
                              [4:17-mj-01628-N/A-EJM] (Entered: 08/21/2017)
         01/17/2018     11 Arrest Warrant Returned Executed on 1/17/2018 as to Simon Sarmiento. (ARS)
                           (Entered: 03/01/2018)
         01/18/2018             Arrest of Simon Sarmiento in District of Idaho. (SIB) [4:17-mj-01628-N/A-EJM]
                                (Entered: 01/23/2018)
         01/23/2018         4 SEALED CJA 23 Financial Affidavit as to Simon Sarmiento. (Filed in the District of
                              Idaho on 1/18/2018.) (MFR) [4:17-mj-01628-N/A-EJM] (Entered: 01/23/2018)
         01/23/2018         5 Rule 5(c)(3) Documents Received as to Simon Sarmiento. (SIB) [4:17-mj-01628-N/A-
                              EJM] (Entered: 01/23/2018)
         02/07/2018         6 INDICTMENT (Redacted for Public Disclosure) as to Simon Sarmiento (1) count(s) 1.
                              Counsel is advised as to Arraignment set for 2/23/2018 @ 11:00 AM before Magistrate
                              Judge Eric J. Markovich. TRIAL date is 4/3/2018 @ 9:30 AM, PLEA DEADLINE set
                              3/16/2018. NOTE: Notice of Intent to waive Defendant's Presence at Arraignment shall
                              be filed not later than Tuesday prior to arraignment. (DPS) (Entered: 02/08/2018)
         02/07/2018         8 SEALED UNREDACTED INDICTMENT as to Simon Sarmiento. (ADI-MFR, )
                              (Entered: 02/09/2018)
         02/23/2018         9 MINUTE ENTRY for proceedings held before Magistrate Judge Eric J Markovich:
                              Arraignment scheduled for today is VACATED. Per the USMS, defendant has been
                              detained in another district. Status Conference/Attorney Appointment Hearing as to



2 of 5                                                                                                          12/19/2018, 12:26 PM
CM/ECF - azd                                                  https://ecf.azd.uscourts.gov/cgi-bin/DktRpt.pl?480392636629584-L_1_0-1
                      Case 1:18-mj-10295-REB Document 1 Filed 12/19/18 Page 3 of 5

                          Simon Sarmiento held on 2/23/2018. Appointing James M Wilkes for Simon Sarmiento
                          with Appointment Type: CJA. Per the USMS the defendant will be transported to this
                          district by 2/28/2018. The Court sets the Initial Appearance and continues the
                          Arraignment below.

                          Appearances: AUSA Stuart Zander, attorney on duty for the Government, CJA
                          Attorney James Wilkes for defendant. Defendant is not present. Initial Appearance set
                          for 2/28/2018 at 02:00 PM before Magistrate Judge Eric J Markovich. Arraignment
                          continued to 2/28/2018 at 02:00 PM before Magistrate Judge Eric J Markovich.
                          (Recorded by COURTSMART.) Hearing held 11:14 AM to 11:23 AM. This is a TEXT
                          ENTRY ONLY. There is no PDF document associated with this entry. (SGG) (Entered:
                          02/23/2018)
         02/27/2018   10 MINUTE ORDER: The Court was informed by the U.S. Marshals Service that the
                         defendant has not yet been transported to the District of Arizona. The Initial
                         Appearance and Arraignment Hearings set for 2/28/2018 at 2:00 PM before Magistrate
                         Judge Markovich are VACATED and to be reset upon notification of the defendant's
                         arrival in the District of Arizona. This is a TEXT ENTRY ONLY. There is no PDF
                         document associated with this entry. (SGG) (Entered: 02/27/2018)
         03/01/2018   12 MINUTE ENTRY for proceedings held before Magistrate Judge Eric J Markovich:
                         Initial Appearance as to Simon Sarmiento held on 3/1/2018. Defendant states true name
                         to be the same. Arraignment held. Defendant enters plea of NOT guilty to all pending
                         counts. Motion Hearing Date: All pretrial motions shall be filed sufficiently in advance
                         of trial to avoid any delays in the trial pursuant to LRCrim 47.1. It is the responsibility
                         of counsel to contact the referred Magistrate Judge to schedule a hearing on any
                         motions requiring oral argument. Any motion or stipulation to continue the scheduled
                         trial date and change of plea hearing deadline shall be filed with the Clerk of the Court
                         no later than 5:00 p.m. on the Monday following the plea deadline.

                          Appearances: AUSA Angela Woolridge (duty) for the Government, CJA Attorney Jack
                          Lansdale for Jim Wilkes for defendant. Defendant is present and in custody (restraint
                          level 0). Jury Trial set for 4/10/2018 at 09:30 AM in Courtroom 5C, 405 West Congress
                          Street, Tucson, AZ 85701 before Judge Cindy K Jorgenson. Plea deadline is 3/23/18.
                          (Recorded by COURTSMART.) Hearing held 2:21 PM to 3:04 PM. This is a TEXT
                          ENTRY ONLY. There is no PDF document associated with this entry. (ARS) (Entered:
                          03/02/2018)
         03/06/2018   13 ORDER/Judge Update as to Simon Sarmiento. Chief Judge Raner C. Collins added as
                         presiding judge and Magistrate Judge D. Thomas Ferraro added as referral judge. Judge
                         Cindy K. Jorgenson and Magistrate Judge Eric J. Markovich no longer assigned. Jury
                         Trial AFFIRMED for 4/10/2018 at 09:30 AM before Chief Judge Raner C. Collins.
                         Signed by Judge Cindy K. Jorgenson on 3/6/2018.(SSG) (Entered: 03/06/2018)
         03/14/2018   14 MOTION to Continue Trial and Plea Deadline by Simon Sarmiento. (Wilkes, James)
                         (Entered: 03/14/2018)
         03/14/2018   15 ORDER granting 14 Motion to Continue Trial and Plea Deadline filed as to Simon
                         Sarmiento (1). Jury Trial set for 5/30/2018 at 09:30 AM before Chief Judge Raner C.



3 of 5                                                                                                        12/19/2018, 12:26 PM
CM/ECF - azd                                                 https://ecf.azd.uscourts.gov/cgi-bin/DktRpt.pl?480392636629584-L_1_0-1
                      Case 1:18-mj-10295-REB Document 1 Filed 12/19/18 Page 4 of 5

                          Collins. Plea deadline is 5/11/2018. Signed by Chief Judge Raner C. Collins on
                          3/14/2018.(SSG) (Entered: 03/14/2018)
         05/07/2018   16 Second MOTION to Continue Trial and Plea Deadline by Simon Sarmiento. (Wilkes,
                         James) (Entered: 05/07/2018)
         05/07/2018   17 ORDER granting 16 Motion to Continue Trial and Plea Deadline filed as to Simon
                         Sarmiento (1). Jury Trial set for 7/17/2018 at 09:30 AM before Chief Judge Raner C.
                         Collins. Plea deadline is 6/29/2018. Signed by Chief Judge Raner C. Collins on
                         5/7/2018.(SSG) (Entered: 05/07/2018)
         06/15/2018   18 NOTICE OF CHANGE OF PLEA HEARING set for JUNE 19, 2018 at 11:15 A.M. by
                         Simon Sarmiento. (Wilkes, James) (Entered: 06/15/2018)
         06/15/2018   19 Defense counsel having contacted the court, IT IS ORDERED, as to Simon Sarmiento,
                         that a Change of Plea Hearing is set for 6/19/2018 at 11:15 a.m., IN COURTROOM 3B,
                         405 West Congress Street, Tucson, AZ 85701 before Magistrate Judge Bruce G
                         Macdonald. Ordered by Magistrate Judge Bruce G Macdonald.(BGM, ks)(This is a
                         TEXT ENTRY ONLY. There is no pdf document associated with this entry.) (Entered:
                         06/15/2018)
         06/15/2018   20 NOTICE OF CHANGE OF PLEA HEARING set for JUNE 19, 2018 at 11:15 A.M. by
                         Simon Sarmiento. (Wilkes, James) (Entered: 06/15/2018)
         06/19/2018   21 CONSENT OF DEFENDANT Simon Sarmiento AND ORDER OF REFERRAL to
                         Magistrate Judge Bruce G. Macdonald for entry of guilty plea. Signed by Chief Judge
                         Raner C. Collins on June 19, 2018.(CXE) (Entered: 06/20/2018)
         06/19/2018   22 MINUTE ENTRY for proceedings held before Magistrate Judge Bruce G. Macdonald:
                         Change of Plea Hearing as to Simon Sarmiento held on June 19, 2018. The Defendant
                         states his true name to be the same. Defendant enters a plea of guilty as to the
                         Indictment. Agreement filed. THE COURT ORDERS the Trial date and pending
                         hearings VACATED. Pending motions are rendered moot. Prior custody orders are
                         AFFIRMED. The Court directs the U.S. Probation Office to prepare a Presentence
                         Report.

                          Appearances: AUSA, Lori Price on behalf of Erica Seger for the Government; CJA
                          Attorney, James Wilkes for the Defendant. Defendant is present and in custody
                          (restraint level 0). Interpreter N/A. Sentencing set for September 17, 2018 at 9:10 a.m.
                          before Chief Judge Raner C. Collins. (Recorded by COURTSMART.) Hearing held
                          11:24 a.m. to 11:35 a.m. This is a TEXT ENTRY ONLY. There is no PDF document
                          associated with this entry. (CXE) (Entered: 06/20/2018)
         06/19/2018   23 PLEA AGREEMENT as to Simon Sarmiento. (CXE) (Entered: 06/20/2018)
         06/20/2018   24 MAGISTRATE JUDGE FINDINGS & RECOMMENDATION UPON A PLEA OF
                         GUILTY as to Simon Sarmiento. Signed by Magistrate Judge Bruce G. Macdonald on
                         June 19, 2018.(CXE) (Entered: 06/20/2018)
         07/06/2018   25 The District Court has reviewed the Findings and Recommendations of the Magistrate
                         Judge 24 , and no objections have been filed. Therefore, IT IS ORDERED that the
                         Findings and Recommendation of the Magistrate Judge are adopted and this Court


4 of 5                                                                                                       12/19/2018, 12:26 PM
CM/ECF - azd                                                   https://ecf.azd.uscourts.gov/cgi-bin/DktRpt.pl?480392636629584-L_1_0-1
                      Case 1:18-mj-10295-REB Document 1 Filed 12/19/18 Page 5 of 5

                          accepts defendant's PLEA OF GUILTY as to Simon Sarmiento. Ordered by Chief Judge
                          Raner C. Collins.(SSG)(This is a TEXT ENTRY ONLY. There is no pdf document
                          associated with this entry.) (Entered: 07/06/2018)
         09/17/2018   28 MINUTE ENTRY for proceedings held before Judge Raner C. Collins: Sentencing as to
                         Simon Sarmiento held on 9/17/2018. Sentence imposed. Judgment to issue.

                          Appearances: AUSA Erica Seger for the Government, CJA Attorney James Wilkes for
                          defendant. Defendant is present and in custody (restraint level 0). Interpreter N/A.
                          (Court Reporter Erica McQuillen.) Hearing held 9:11 AM to 9:33 AM. This is a TEXT
                          ENTRY ONLY. There is no PDF document associated with this entry. (SSG) (Entered:
                          09/17/2018)
         09/18/2018   30 JUDGMENT AND COMMITMENT ISSUED as to Simon Sarmiento (1), Count(s) 1,
                         The defendant is committed to the custody of the Bureau of Prisons for a term of TIME
                         SERVED; placed on supervised release for a term of THREE (3) YEARS to run
                         concurrent with the supervision in CR16-01464-TUC-RCC(DTF); Special Assessment
                         Remitted. Signed by Judge Raner C. Collins on 9/18/2018.(SSG) (Entered: 09/18/2018)



                                                PACER Service Center
                                                   Transaction Receipt
                                                     12/19/2018 12:22:44
                             PACER
                                            ux5112:4285631:0 Client Code:
                             Login:
                                                             Search         4:18-cr-00188-RCC-
                             Description:   Docket Report
                                                             Criteria:      DTF
                             Billable
                                            4                Cost:          0.40
                             Pages:




5 of 5                                                                                                         12/19/2018, 12:26 PM
